Shepley, C. J.,
orally.—The remarks now to be offered have no reference to foreign judgments.
The document introduced had the requisite authentication, and was sufficient for the plaintiff. But errors are incident to all human affairs. They may occur by fraud or by mistake ; and there should be a remedy. If the question before the court related to its own record, they could reform it. But in this case, we cannot inspect the original. On certiorari a true exemplification might be obtained.
If two variant authenticated copies are shown, it could not, by them, be discovered which is the true copy, and the plaintiff’s proof, for that reason, would fail, for want of the requisite certainty.
We think, in such a case, the certifying magistrate might be examined on oath to testify, which is the true copy. And if he could not be obtained, another person, who had compared a copy with the original, might give the testimony.
That course would not contradict a record; it would merely .ascertain which was the true copy.
If the defendant had offered merely to introduce another authenticated copy, it must have been received. But he did not so do. He included, in his offer, proof of other things, such as misapprehension and mistake. It was an attempt to put in extraneous facts, and those not verified by oath. That could not be allowed, and the offer was therefore rightfully rejected. Judgment on the default.